SHIVERS, Judge,
dissenting:
I respectfully dissent. The sole medical testimony clearly establishes that claimant’s heart condition was the result of claimant’s spreading mulch on the premises. The treating physician, a cardiologist, testified that, in his opinion, within reasonable medical probability, the heart attack resulted from the activity of spreading mulch on the parking lot. I am also convinced that although claimant had regularly done what work was necessary in the business, his mulch pitching and spreading activity was a strain or exertion not routine to the work the claimant was accustomed to performing. Since the claimant has shown both medical and legal causation, I would find the heart attack compensable and reverse.